DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 02/28/2022, has been entered. Claims 1-15 are pending. Applicant’s arguments regarding claims 1-15 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 20090299657 A1, prior art of record via IDS).Regarding claim 1:Mizutani teaches (FIG. 1) a gas flow rate measurement device, comprising:
a flow rate sensor (20) that, according to a flow rate of a gas to be measured, outputs a voltage (abstract) that includes variations due to differences in an external environment and variations due to individual differences; 
a correction coefficient storage unit (e.g. 18) that stores a correction coefficient for correcting the output voltage of the flow rate sensor based on a corresponding relationship between the output voltage of the flow rate sensor and the flow rate of the gas, which differs depending on the differences in the external environment and the individual differences of the flow rate sensor ([0027], [0031], [0042]); and 
a correction calculation unit (e.g. 17) that corrects the output voltage of the flow rate sensor by using the correction coefficient ([0031]), 
wherein the correction coefficient is a coefficient for directly converting the output voltage of the flow rate sensor (“V”) into an ideal voltage value (e.g. “VDr”) that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor ([0027], [0031], [0034], [0042], [0047])
the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053])Mizutani fails to teach:
the correction coefficient is calculated using (i) a ratio between a voltage of a reference temperature and a voltage of an intake temperature and (ii) a ratio between the voltage of the reference temperature and an ideal voltage
     However, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113 (“Product-by-Process Claims”). In this case, Mizutani teaches the claimed correction coefficient storage unit, the claimed correction calculation unit, and a “correction coefficient [that] is a coefficient for directly converting the output voltage of the flow rate sensor into an ideal voltage value that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor”. The limitation of “the correction coefficient is calculated using (i) a ratio between a voltage of a reference temperature and a voltage of an intake temperature and (ii) a ratio between the voltage of the reference temperature and an ideal voltage” merely sets forth the process which is used to create the claimed correction coefficient. Since the structure of the claimed device and the device of Mizutani is the same, Mizutani anticipates the claimed device.
Regarding claim 2:Mizutani teaches all the limitations of claim 1, as mentioned above.Mizutani also teaches:
wherein the external environment is at least one of a temperature ([0026], [0030], [0042]-[0044]) of the gas and a pulsation of the flow rate of the gas
Regarding claim 3:Mizutani teaches all the limitations of claim 2, as mentioned above.Mizutani also teaches (FIG. 1):
a temperature sensor (30) that measures the temperature of the gas, 
wherein the correction coefficient storage unit stores a map for calculating the correction coefficient with the temperature of the gas and the output voltage of the flow rate sensor as arguments (e.g. [0042]-[0047])
Regarding claim 4:Mizutani teaches all the limitations of claim 3, as mentioned above.Mizutani also teaches:
wherein in the map, the correction coefficient is defined so as to correspond to a discrete subset of the temperature of the gas and a discrete subset of the output voltage of the flow sensor, and the correction calculation unit performs an interpolation calculation based on the map to calculate the correction coefficient (e.g. [0042]-[0047])
Regarding claim 5:Mizutani teaches all the limitations of claim 3, as mentioned above.Mizutani also teaches:
wherein the correction coefficient defined in the map satisfies a formula of [Mi = VDb / VDc], in which Mi is the correction coefficient, VDb is the output voltage of a particular temperature at a particular flow rate value, and VDc is the ideal voltage, such that the correction coefficient is a ratio between output voltage of the particular temperature and the ideal voltage (e.g. [0041], [0047])
Regarding claim 6:Mizutani teaches all the limitations of claim 5, as mentioned above.Mizutani also teaches
wherein the correction coefficient defined in the map is calculated using a formula [Mi = Ki x Li ], in which Ki is a ratio between VDb / VDa where VDa is the output voltage of a reference temperature and Li is a ratio between VDa / VDc (e.g. [0041], [0047])
Regarding claim 7:Mizutani teaches all the limitations of claim 1, as mentioned above.Mizutani also teaches (FIG. 1):
a frequency conversion unit (15) as an output conversion unit that outputs a corrected voltage corrected by the correction calculation unit, the frequency conversion unit being configured to perform frequency conversion (e.g. [0027], [0032])
Regarding claim 9:Mizutani teaches all the limitations of claim 1, as mentioned above.Mizutani also teaches (FIG. 1):
wherein a digital signal processing circuit (17 - [0027]) is used as the correction calculation unit
Regarding claim 10:Mizutani teaches all the limitations of claim 1, as mentioned above.Mizutani also teaches:
a voltage to flow rate conversion unit that converts the corrected voltage corrected by the correction calculation unit into a flow rate (abstract, [0003], [0023], [0043])
Regarding claim 15:Mizutani teaches (FIG. 1) a gas flow rate measurement device, comprising:
a flow rate sensor (20) that, according to a flow rate of a gas to be measured, outputs a voltage (abstract) that includes variations due to differences in an external environment and variations due to individual differences in the flow rate sensor; 
a memory (e.g. 18) having stored thereon a correction coefficient for correcting the output voltage of the flow rate sensor based on a corresponding relationship between the output voltage of the flow rate sensor and the flow rate of the gas, which differs depending on the differences in the external environment and the individual differences of the flow rate sensor ([0027], [0031], [0042]); and 
a processor (e.g. 17) coupled to the memory, the processor being programmed to correct the output voltage of the flow rate sensor by using the correction coefficient ([0031]), 
wherein the correction coefficient is a coefficient for directly converting the output voltage of the flow rate sensor (“V”) into an ideal voltage value (e.g. “VDr”) that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor ([0027], [0031], [0042], [0047])
the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], Mizutani fails to teach:
the correction coefficient is calculated using (i) a ratio between a voltage of a reference temperature and a voltage of an intake temperature and (ii) a ratio between the voltage of the reference temperature and an ideal voltage
     However, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113 (“Product-by-Process Claims”). In this case, Mizutani teaches the claimed correction coefficient storage unit, the claimed correction calculation unit, and a “correction coefficient [that] is a coefficient for directly converting the output voltage of the flow rate sensor into an ideal voltage value that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor”. The limitation of “the correction coefficient is calculated using (i) a ratio between a voltage of a reference temperature and a voltage of an intake temperature and (ii) a ratio between the voltage of the reference temperature and an ideal voltage” merely sets forth the process which is used to create the claimed correction coefficient. Since the structure of the claimed device and the device of Mizutani is the same, Mizutani anticipates the claimed device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Ban et al. (US 20170059381 A1, prior art of record).Regarding claim 8:Mizutani teaches all the limitations of claim 1, as mentioned above.Mizutani fails to teach:
a SENT communication conversion unit as an output conversion unit that outputs a corrected voltage corrected by the correction calculation unit, the SENT communication conversion unit being configured to perform a conversion into SENT communication formatBan teaches:
a SENT communication conversion unit as an output conversion unit that outputs the signal, the SENT communication conversion unit being configured to perform a conversion into SENT communication format ([0055], [0072])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SENT communication format of Ban in the device of Mizutani as it is an art-recognized means for transmitting sensor .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Hanzawa et al. (US 20100275685 A1, prior art of record).Regarding claim 11:Mizutani teaches all the limitations of claim 3, as mentioned above.Mizutani fails to teach:
a correction coefficient storage unit that stores a plurality of the map according to the presence or absence of pulsation in the flow rate of the gas and according to a state of the pulsation; a pulsation determination unit that determines the presence or absence of pulsation and the state of the pulsation in the flow rate of the gas based on the output voltage of the flow rate sensor; and a map selection unit that selects a particular map among from the plurality of maps according to the presence or absence of pulsation of the gas flow rate and according to the state of the pulsationHanzawa teaches:
a correction coefficient storage unit that stores a plurality of the map according to the presence or absence of pulsation in the flow rate of the gas and according to a state of the pulsation; a pulsation determination unit that 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulsation determination and compensation of Hanzawa in the device of Mizutani to reduce detection errors during flow pulsation.
     The examiner notes that some limitations may be met by the combination of Mizutani and Hanzawa rather than explicitly taught by Hanzawa alone (e.g. plurality of maps).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Hanzawa et al. (US 20100275685 A1, prior art of record) and further in view of Silvis (US 20060225482 A1, prior art of record).Regarding claim 12:Mizutani teaches all the limitations of claim 1, as mentioned above.Mizutani fails to teach:
an adjustment coefficient storage unit that stores adjustment coefficients for adjusting the correction coefficient according to a pulsation state of the flow rate of the gas, the adjustment coefficients being predetermined according to a dimensional value of components of the flow rate sensor that affect pulsation Hanzawa teaches:
an adjustment coefficient storage unit that stores adjustment coefficients for adjusting the correction coefficient according to a pulsation state of the flow rate of the gas; a pulsation determination unit that determines the presence or absence of pulsation and the pulsation state in the flow rate of the gas based on the output voltage of the flow rate sensor; and a correction coefficient adjustment unit that adjusts the correction coefficient using the adjustment coefficients when it is determined that there is a pulsation in the flow rate of the gas (e.g. [0055]-[0065], [0078])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulsation determination and compensation of Hanzawa in the device of Mizutani to reduce detection errors during flow pulsation.
     The examiner notes that some limitations may be met by the combination of Mizutani and Hanzawa rather than explicitly taught by Hanzawa alone.Silvis teaches
the adjustment coefficients being predetermined according to a dimensional value of components of the flow rate sensor that affect pulsation characteristics of the flow rate of the gas ([0035]-[0039], [0045]-[0047])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base adjustment/correction coefficients on a dimensional value of components of the flow rate sensor, as taught by Silvis, in the device of Mizutani to increase accuracy and/or to allow for the use of the same compensation process on devices having differing dimensional values related to the flow rate sensor.
Regarding claim 13:Mizutani, Hanzawa, and Silvis teach all the limitations of claim 12, as mentioned above.As combined in the claim 12 rejection above, Silvis teaches:
wherein the dimensional value is a passage width of a throttle portion of a bypass flow path provided in the flow sensor ([0035]-[0039], [0045]-[0047])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20090299657 A1, prior art of record via IDS) in view of Ban et al. (US 20170059381 A1, prior art of record) and further in view of Wargo et al. (US 20060162466 A1).Regarding claim 14:Mizutani teaches
a step of acquiring a voltage from a flow rate sensor (20) that depends on a flow rate of a gas to be measured, the voltage including variations due to temperature of the gas and variations due to individual differences (e.g. abstract); 
a step of acquiring the temperature ([0026], [0030], [0042]-[0044]) of the gas from a temperature sensor (30); 
a step of, using a map that defines a correction coefficient for correcting the output voltage of the flow rate sensor based on a corresponding relationship between the output voltage of the flow rate sensor and the flow rate of the gas, which differs depending on the differences in the external environment and the individual differences of the flow rate sensor, calculating the correction coefficient using the temperature of the gas and the output voltage of the flow rate sensor as arguments (e.g. [0027], [0031], [0042]-[0047]); and
a step of correcting the output voltage of the flow rate sensor based on the correction coefficient (e.g. [0027], [0031], [0042]-[0047]),
wherein the correction coefficient is a coefficient for directly converting the output voltage of the flow rate sensor (“V”) into an ideal voltage value (e.g. “VDr”) that does not include the variations due to the differences in the external environment and does not include the variations due to the individual differences in the flow rate sensor ([0027], [0031], [0042], [0047])
the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053])Mizutani strongly suggests
the correction coefficient is calculated using (i) a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053]) and (ii) a ratio between the voltage of the reference temperature and an ideal voltage ([0059])     Specifically, Mizutani teaches that there may be a correction coefficient calculated using a ratio between the voltage of the reference temperature and an ideal voltage ([0059]). Mizutani further teaches combining coefficients/tables into a single coefficient/table (e.g. [0053] in which the first and second maps are combined into a single, third map); however, Mizutani fails to explicitly teach combining the coefficient Ki (mapped to the claimed “correction coefficient” above) with the coefficient disclosed in [0059] to yield a single coefficient.Mizutani fails to teach:
a step of converting the corrected output voltage into SENT communication format
the correction coefficient is calculated using (i) a ratio between a voltage of a reference temperature and a voltage of an intake temperature and (ii) a ratio between the voltage of the reference temperature and an ideal voltageBan teaches:
a step of converting the corrected output voltage into SENT communication format ([0055], [0072])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SENT communication format of Ban in the method of Mizutani as it is an art-recognized means for Wargo teaches:
combining correction coefficients into a single correction coefficient (bottom formula of FIG. 22 and [0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the correction coefficients of Mizutani into a single correction coefficient, as taught by Wargo, as they are art-recognized and mathematical equivalents. Additionally/alternatively, one would be motivated to combine the coefficients into a single coefficient to reduce the amount of processing and computations needed and to perform the correction more easily (also see Mizutani [0054] and [0056]). 
     Mizutani explicitly teaches that the correction coefficient is calculated using a ratio between a voltage of a reference temperature and a voltage of an intake temperature (e.g. [0041], [0047], [0053]). Mizutani further teaches that there may be a correction coefficient calculated using a ratio between the voltage of the reference temperature and an ideal voltage ([0059]). Mizutani fails to explicitly teach combining the coefficient Ki (mapped to the claimed “correction coefficient” above) with the coefficient disclosed in [0059] to yield a single coefficient. The “two” correction coefficients of Mizutani are used to correct the same value, VD (the voltage output of the sensor). As such (and as 
     Regarding the mathematical equivalency: let the output voltage of the sensor be V, the “corrected” voltage be Vr, one correction coefficient of Mizutani be A, the other correction coefficient of Mizutani be B, and C = A*B. All the following ways of calculating Vr are mathematically equivalent:
1) Multiplying V by A and then multiplying the result by B;
2) Multiplying V by B and then multiplying the result by A;
3) Calculating Vr = V*A*B; and
4) Calculating Vr = V*C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grudin (US 20130253873 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856